Citation Nr: 0602099	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, with neuropathy of all extremities, to include as a 
result of Agent Orange exposure.

2.  Entitlement to service connection for status post 
prostatectomy for prostate cancer with residual incontinence 
and loss of use of a creative organ, to include as a result 
of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that, among other things, denied service 
connection for diabetes mellitus type II with neuropathy of 
all extremities and   status post prostatectomy for prostate 
cancer with residual incontinence and loss of use of a 
creative organ.  The veteran filed a timely appeal of these 
determinations to the Board.

In September 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration.  This evidence will be considered in 
evaluating the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In September 2005 argument before the Board, the veteran 
argued that he had been exposed to Agent Orange while serving 
aboard the USS Cacapon in the official waters of Vietnam.  
The veteran's claims file indicates that he was in the 
official waters of the Republic of Vietnam from 8/10/68 to 
8/16/68; 8/20/68 to 8/2?/68; 9/6/68 to 9/12/68; 10/5/68 to 
10/7/68; 10/12/68 to 10/21/68; 10/29/68 to 11/6/68; 11/23/68 
to 12/3/68; 12/8/68 to 12/16/68; 12/23/68 to 12/30/68; 1/1/69 
to 1/20/69; 11/4/69 to 11/13/69; 11/19/69 to 11/28/69; 
12/12/69 to 12/19/69; 12/23/69 to 12/31/69; 1/5/70 to 1/8/70; 
1/12/70 to 1/20/70; 1/29;70 to 2/8/70; 2/13/70 to 2/21/70; 
and from 2/26/70 to 3/3/70.  The record, however, does not 
indicate the location of each of these assignments or whether 
Agent Orange was used in the direct vicinity of these 
locations during a time when the veteran was present.  The 
veteran contends that military records providing this data 
would confirm that he was directly exposed to Agent Orange, 
by virtue of his close proximity to shore during times when 
Agent Orange was used, and that this would help establish his 
claim of entitlement to service connection for diabetes 
mellitus and residuals of prostate cancer due to Agent Orange 
exposure. 

Based on the foregoing, the Board finds that this matter 
should be remanded for further development in order to assist 
the veteran in obtaining records, if any, that may help 
establish his actual exposure to Agent Orange in service.  
The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In addition, the Board also notes that the veteran was 
afforded a VA examination in connection with his claim in 
January 2005.  The examiner, in his report, however, noted 
that the veteran's claims file was not available for review 
in connection with the claim, and also did not offer an 
opinion regarding any connection between the veteran's 
conditions and his military service, to include possible 
exposure to Agent Orange.  In this regard, the Board notes 
that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  Also, 
additional medical records associated with the claims file, 
may shed additional light on the veteran's conditions and may 
impact the claim.  

The Board therefore concludes that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the January 2005 examination 
report (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran's diabetes mellitus or 
residuals of prostate cancer are related to or had their 
onset during service, to include possible exposure to Agent 
Orange.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for diabetes mellitus, and residuals of 
prostate cancer.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should contact the appropriate 
service department or records custodian, 
to include United States Armed Services 
Center for Research of Unit Records 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, and the 
Naval Historical Center Ships History 
Branch, as appropriate, or any other 
appropriate federal agency, with a 
request that they (i) confirm the 
locations of the veteran's service in the 
official waters of Vietnam for the 
various dates noted above in this remand, 
and (ii) ascertain whether or not Agent 
Orange or any similar herbicide was used 
in the direct vicinity of the veteran's 
location on the dates indicated.  The RO 
should also request any ship's log for 
the USS Cacapon for the period extending 
from August 1968 to March 1970, and 
should also request other relevant 
information regarding whether the veteran 
served or set foot in country in Vietnam, 
whether for shore leave or otherwise.  If 
USASCRUR or Naval Historical Center Ships 
History Branch or any other federal 
agency that is contacted is unable to 
provide the verifying records, it should 
be asked to direct the RO to any 
additional appropriate sources.  If the 
RO is unable to locate any relevant 
records, the RO must inform the veteran 
of the results of the requests.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2005 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diabetes mellitus 
or residuals of prostate cancer are 
related to or had their onset during 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
diabetes mellitus, to include any 
associated neuropathy, and residuals of 
prostatectomy for prostate cancer, to 
include incontinence and loss of use of a 
creative organ, found to be present.  If 
the examiner diagnoses the veteran as 
having such conditions, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disabilities were caused by or 
had their onset during service.  
Specifically, the examiner should provide 
an opinion regarding whether the veteran 
was exposed to Agent Orange in service 
and whether such exposure caused any or 
all of his current conditions. The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


